Citation Nr: 0637668	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  99-15 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post-traumatic stress disorder.

2.  Entitlement to an effective date prior to January 6, 1995 
for service connection for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1967, and December 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling.  

In August 1999, the veteran requested a hearing before a 
Member of the Board (i.e., Veterans Law Judge) at the RO.  In 
October 2004, the RO sent the veteran notice to his last 
known address of record, notifying him that a hearing was 
scheduled on November 16, 2004.  However, the record shows 
that the veteran has been incarcerated since 1997, and the 
October 2004 notice was returned as "unclaimed/not in 
custody."  In such a case, a veteran bears the burden of 
keeping VA apprised of his or her whereabouts, and "there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
The veteran subsequently failed to appear for his scheduled 
hearing.  Without good cause being shown for the failure to 
appear, no further hearing can be scheduled and appellate 
review may proceed.

The issue of entitlement to an effective date prior to 
January 6, 1995 for service connection for post-traumatic 
stress disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD is manifested by symptoms that include 
anxiety attacks, flashbacks, sleep disturbance, recurrent 
thoughts of Vietnam, and anxiousness, but not such symptoms 
as flattened affect; irregular speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory or impaired abstract thinking; his PTSD is 
productive of no more than definite social and industrial 
impairment, and no more than occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The schedular criteria for the assignment of an initial 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.132, and Diagnostic Code 9411 (as in effect prior to 
November 7, 1996), 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (effective November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Higher Initial Evaluation

The veteran's service records indicate that his awards 
include the Combat Infantryman Badge, and the Purple Heart, 
and that he served in Vietnam.

In October 1995, the RO granted service connection for PTSD.  
The veteran's PTSD was evaluated as 30 percent disabling.  
The RO assigned an effective date for service connection (and 
the 30 percent rating) of January 6, 1995.  The Board notes 
that although this issue has been characterized as a claim 
for an increased rating, in letters, received in December 
1995, the veteran disagreed with the 30 percent rating.  See 
also transcript of hearing, held in April 1996; Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (when oral remarks (i.e., 
hearing testimony) are transcribed, a statement becomes 
written).  The effect of his December 1995 letters and April 
1996 testimony is to render the disability subject to "staged 
ratings" pursuant to Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The issue has therefore been recharacterized as 
stated on the title page of this decision.  

The disability must be viewed in relation to its history. 38 
C.F.R. § 4.1 (2006).  In this case, the veteran's service 
records indicate that he was administratively separated after 
two periods of being absent without leave.  The veteran's 
service medical records do not show any relevant treatment, 
with the exception of a March 1970 diagnosis of a 
psychoneurotic depressive reaction in an examination report 
undertaken in connection with his discharge.  The post-
service medical records show that he was diagnosed with a 
neurotic depressive disorder in November 1971.  He received 
only isolated treatments or examinations for psychiatric 
symptoms through 1994, at which time he entered a private 
psychotherapy program with diagnoses of PTSD and a depressive 
disorder.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4 (2006).

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
version of the applicable diagnostic code (9411) to the 
period on or after November 7, 1996 (i.e., the effective date 
of the new regulation).  Therefore, the Board will address 
whether: (1) the veteran is entitled to a higher initial 
rating under the old criteria, and (2) whether, for the 
period on and after November 7, 1996, the veteran is entitled 
to a higher rating under the new criteria.  It is noted that 
the effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3- 2000, 65 Fed. Reg. 33,421 (2000).

Under the criteria in effect prior to November 7, 1996, 38 
C.F.R. § 4.132, Diagnostic Code 9411, a 30 percent rating for 
PTSD is warranted when there is definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating for PTSD is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  38 
C.F.R. § 4.132.

The Board further notes that in a precedent opinion, dated 
November 9, 1993, the General Counsel of VA concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93, 59 
Fed. Reg. 4753 (1994).  The Board is bound by this 
interpretation of the term, "definite."  38 U.S.C.A. § 
7104(c) (West 2002).

Under 38 C.F.R. § 4.130 (as in effect November 7, 1996), the 
veteran's PTSD is still rated under DC 9411.  Under DC 9411, 
a 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  GAF scores ranging 
between 51 and 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM- IV), for rating purposes].

The Board further notes that although the veteran's recorded 
symptoms may not have been specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The medical evidence consists of VA and non-VA reports, dated 
between January 6, 1995 and 2005.  This evidence includes 
private treatment reports from Dr. Floca, dated in 1995, and 
reports from a state department of criminal justice mental 
health services (DCJMHS).  

A VA PTSD examination report, dated in September 1995, shows 
that the veteran reported that he had a history of three 
marriages, and that he had been living with his girlfriend 
for the last four years.  He further reported the following: 
he had lost his job as a police officer in 1994 after about 
ten years at that job; he was currently working part-time as 
both a policeman and a trainer of police dogs; he had been 
receiving private psychiatric care for the last 11/2 years; he 
was taking Zoloft.  He complained of mood swings, an 
inability to concentrate, a bad temper, nightmares, depressed 
mood, guilt feelings, and nightmares.  On examination, he was 
in no acute distress, neat, cooperative, alert, and 
articulate.  He did not exhibit a looseness of associations 
or any memory disturbance.  There was no hallucinatory 
behavior.  His mood was depressed, but he was not considered 
suicidal or psychotic.  Abstracting ability, and judgment, 
were good.  The Axis I diagnosis was PTSD.  The examiner 
stated that the veteran was moderately industrially and 
socially impaired.

Reports from F. S. Floca, M.D., dated between January 1995 
and 1996, show treatment for psychiatric symptoms with 
medications that, over time, included Prozac and Paxil, and 
Zoloft.  

A VA hospital report, covering treatment between September 
and October of 1996, shows that the veteran was treated for 
psychiatric symptoms and alcohol abuse after a voluntary 
admission.  The Axis I diagnoses were PTSD, alcohol abuse, 
cocaine abuse, cannibas abuse, mood disorder due to 
polysubstance abuse, and bipolar disorder.  The Axis V 
diagnosis was a GAF score of 50 (current) and 70 (past year).  
The report indicates that the veteran had apparently on a 
pass from the hospital when he was arrested due to 
allegations of child molestation of [a] step son ten years 
before.  He was released from jail about 25 days later, and 
readmitted to the VA hospital from October 29th through 
November 1st of 1996.  A VA hospital report, covering 
treatment between December 1996 and January 1997, shows that 
the veteran was treated for about seven weeks for psychiatric 
symptoms, with an Axis I diagnosis of PTSD.  

The majority of the subsequently dated medical evidence 
consists of DCJMHS reports, dated between 1997 and 2001.  
This evidence shows that the veteran complained of symptoms 
that included nightmares, flashbacks, sleep disturbance, 
panic attacks, and dissociative episodes (sometimes referred 
to as "loss of time" or  "fugue").  He was afforded 
multiple diagnoses of PTSD, and at times he was afforded a 
concurrent diagnosis of bipolar disorder.  Although there are 
occasional reports of suicidal ideation, he primarily denied 
this symptom.  Some reports note complaints of audio 
hallucinations and hearing music.  Overall, his GAF scores 
ranged between 40 and 70.  In January 1998, he was admitted 
for inpatient observation in, primarily to investigate 
whether or not there was an organic etiology for his 
complaints of "fugue states."  The resulting February 1998 
psychological evaluation report noted good recent and remote 
memory except during his reported blackouts, goal-directed 
thoughts, clear sensorium, above-average intellectual 
functioning, and good judgment and insight.  The report notes 
that it was possible that he was exaggerating his complaints 
and problems.  The report further notes significant thinking 
and concentration problems and hostility, with resentment and 
suspiciousness.  The Axis I diagnosis was PTSD and RO (rule 
out) dissociative fugue.  The Axis V diagnosis was a GAF 
score of 60.  The report notes that his prognosis for 
completion of the (inpatient) program was fair due to 
characterological dysfunction and some resistance to 
treatment, and that his prognosis for continued self-care was 
good upon leaving the program due to his demonstrated ability 
to function both in the free world and within [the state 
criminal justice system] "(for example, able to be employed, 
can keep prior jobs)."  Subsequently dated reports show 
transfer to an inpatient facility, with ongoing treatment for 
psychiatric symptoms, and the following: in May 1998, and 
March 2001, he refused to go to work; August 2000 reports 
indicate that he was transferred to outpatient care, and 
contain an assessment of "trying to force a move to an 
inpatient facility"; a September 2000 report notes that he 
had been off medication for four months, and that he stated 
that he was suing the state criminal justice system for lack 
of PTSD treatment; an October 2000 report notes that he 
refused individual therapy, and that, "His communication was 
clear and [he] appears driven for secondary gain (no work 
assignment)"; reports dated between December 2000 and 
January 2001 note poor compliance, or non-compliance, with 
his medication regime, that he had been excused from his job 
for the day; and that he refused to work again.    

A VA examination report, dated in February 2005, shows that 
the veteran complained of anxiety attacks, fugue states, 
flashbacks twice a month; sleep disturbance, recurrent 
thoughts of Vietnam, and anxiousness.  He reported that he 
was not working at all because of his psychiatric 
restrictions.  He stated that he was in group therapy 
"although not necessarily for PTSD," that he was not 
currently receiving any treatment, was not on any medication, 
and that he had not been on medication for the last six 
months.  The Axis I diagnoses were PTSD, bipolar disorder by 
history, and polysubstance abuse in remission.  The Axis V 
diagnosis was a GAF score of 60.  

In reviewing the record as a whole, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 30 percent for the veteran's PTSD.  The Board initially 
notes that a temporary total rating (i.e., 100 percent 
rating) is in effect from October 29, 1996 to February 1, 
1997, based on hospitalization for psychiatric symptoms.  See 
38 C.F.R. § 4.29 (2006).  Therefore, as the veteran received 
the highest possible rating during this time period, the 
Board will not further discuss the evidence during this time 
period.  

With regard to the criteria as in effect November 7, 1996, 
and thereafter, the Board finds that the veteran's symptoms 
are not sufficiently severe to have resulted in occupational 
and social impairment with reduced reliability and 
productivity, and the Board has determined that the 
preponderance of the evidence shows that the veteran's PTSD 
more closely resembles the criteria for a 30 percent rating.  
In this regard, there is insufficient evidence of such 
symptoms as flattened affect; irregular speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; and impaired abstract thinking, nor are the 
other PTSD symptoms shown to have resulted in such 
impairment.  The medical evidence shows that, overall, the 
veteran has received psychiatric treatment for PTSD 
symptomatology.  There are indications that his condition has 
varied over time.  Specifically, the DCJMHS records show that 
his GAF scores ranged between 40 and 70.  However, in the 
Board's judgment, the objective medical evidence of record 
does not show a sustained period for which a higher rating in 
warranted.  In this regard, the veteran was incarcerated 
during five years of the time period in issue, during which 
time the DCJMHS reports note the possibility that he was 
exaggerating his complaints and problems, that he appeared 
"driven for secondary gain (no work assignment)," that he 
failed to attend group therapy, that he was non-compliant 
with his medication regime, and that he refused to work.  
There is no evidence of treatment dated after the DCJMHS 
records in 2001 (i.e., for the last five years), and in the 
February 2005 VA examination report the veteran stated that 
he was not currently receiving any treatment, and that he was 
not on any medication.  Finally, an in-depth February 1998 
DCJMHS psychological study contained a GAF score of 60.  This 
GAF score is identical to the GAF score in the February 2005 
VA examination report, which is the most recent medical 
evidence of record.  These GAF scores reflect moderate 
symptoms.  DSM-IV.  The Board therefore finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

With regard to the criteria in effect prior to November 7, 
1996, there is insufficient evidence of such symptomatology 
as delusions, hallucinations, or suicidal ideation.  Although 
the veteran has complained of a variety of symptoms, to 
include memory difficulties, nightmares, and flashbacks, the 
previously cited evidence, discussed in relation to the new 
criteria, is largely applicable here.  Briefly stated, the 
veteran was incarcerated during five years of the time period 
in issue, during which time medical reports note the 
possibility of exaggerated complaints and problems, the 
appearance of being "driven for secondary gain (no work 
assignment)," failures to attend group therapy, non-
compliance with his medication regime, and refusals to work.  
There is no evidence of psychiatric treatment for the last 
five years.  The two most recent and in-depth reports, the 
February 1998 DCJMHS psychological study and the February 
2005 VA examination report, contain findings representative 
of moderate symptomatology.  Based on the foregoing, the 
Board finds that the evidence is insufficient to show 
impairment due to PTSD that is "distinct, unambiguous, and 
moderately large in degree," and that the medical evidence 
does not show more than definite or moderate social and 
industrial impairment attributable to PTSD.  Accordingly, the 
Board concludes that the veteran's PTSD is not manifested by 
symptomatology that approximates, or more nearly 
approximates, the criteria for an evaluation in excess of 30 
percent under DC 9411, as in effect prior to November 7, 
1996.  See 38 C.F.R. § 4.7.  


II.  VCAA

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in April 2005, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board also notes that the letter was sent to the veteran 
after the RO's October 1995 decision that is the basis for 
this appeal.  However, the RO's October 1995 decision was 
decided prior to the enactment of the VCAA.  In such cases, 
there is no error in not providing notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial AOJ adjudication had already 
occurred.  Pelegrini.  Rather, the appellant is to be given 
proper subsequent VA process, and the Board is to make 
findings on the completeness of the record or on other facts 
permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Id.

The April 2005 letter was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the April 2005 letter was sent, the case 
was readjudicated and in October 2006, a Supplemental 
Statement of the Case was provided to the appellant.  In 
summary, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claim has been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The veteran has been 
afforded an examination.  The Board concludes, therefore, 
that a decision on the merits at this time does not violate 
the VCAA, nor prejudice the appellant under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

In a rating action, dated in October 1995, the RO granted 
service connection for PTSD, and assigned an effective date 
of January 6, 1995.  In the veteran's notice of disagreement, 
received in December 1995, the veteran raised the issue of 
entitlement to an earlier effective date for PTSD.  See 38 
C.F.R. § 20.201 (2006).  However, the RO has not issued a 
statement of the case on this issue, and no appeal has been 
perfected.  The Court has held that where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran and his 
representative a statement of the case 
with regard to the issue of entitlement to 
an effective date prior to January 6, 
1995, for service connection for PTSD.  
The veteran should be informed of his 
appeal rights and of the actions necessary 
to perfect an appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


